This matter having been duly presented to the Court on a motion for leave to appeal from the Appellate Division, and it appearing that the trial court’s findings of fact and conclusions of law are unclear or incomplete as to the credibility of the several witnesses, including defendant, and as to what facts supported its ultimate conclusion of reasonable doubt relating to the voluntariness of defendant’s confession, and good cause appearing;
It is ORDERED that leave to appeal is granted, and the matter is summarily remanded to the Appellate Division for reconsideration of its judgment; as a basis for such reconsideration, the Appellate Division shall direct the trial judge to amend or supplement his findings and conclusions consistent with the recitals in this Order, including his evaluation of the impact, if any, on defendant’s credibility of the State’s prof-erred evidence that defendant lied when he claimed the statement he signed had been prepared in advance by the police.
Jurisdiction is not retained. (See 218 N.J.Super. 290)